 WABASH ALLOYSWabash Alloys,Inc.andFred-Lee-Miller bandDonald James Richmond.Cases 25-CA-15331,25-CA-15544, and 25-CA-153649 December 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 30 September 1986 Administrative LawJudgeKarlH. Buschmann issued the attached sup-plemental decision.The Charging Party filed ex-ceptions and a supporting statement and the Re-spondent filed cross-exceptions,a supporting state-ment,,and an,answering brief. The General Counselfiled an,answering brief to the Respondent's cross-exceptions.The. National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations' Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,r WabashAlloys, Inc.,Wabash, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.In adopting the judge's conclusion that the Respondent did not violateSec. 8(aXl) by Supervisor Charles Foster's alleged threatto employeeDonald James Richmond on 16 January 1983,we do not rely on thejudge's comment that,"Richmond did not impress me as an employeewho was easilyintimidated."Richard J. Simon, Esq.,for the General Counsel.John T. Neighbours and John D. Hoover, Esqs. (Roberts,Ryder, Rogers A Scism),of Indianapolis, Indiana, forthe Respondent.SUPPLEMENTAL DECISIONKARL H. BUSCHMANN, Administrative Law Judge. On3 June 1986 the National Labor RelationsBoard issuedan order remandingproceeding to the administrative lawjudge fora supplementaldecision.Pursuant to theBoard's13 June 1984 Order, my decision should havebeen analyzed underNLRB v. City Disposal Systems,465U.S. 822 (1984), rather thanMeyers Industries,268NLRB 493 (1984). The orderalso requiresa credibility391resolution raised by -the testimony of Charging PartyDonaldJamesRichmond, and DonaldBlair,the, first-shift superintendent withWabash Alloys, Inc. (the Re-spondent), as well as a reconsideration of my alternativefinding that "there is little persuasive evidence that theRespondent retaliated against Richmond and Miller be-cause of the former's frequent complaints." Having beenpermitted to file supplemental briefs, the General Coun-sel filed a supplemental brief on 30 July 1986, the Com-pany filed its brief on 1 July 1986, and the ChargingParty sent a letter, dated 21 July 1986, which will betreated as -a supplemental brief.'The complaint in this case alleges that the Respondentviolated Section 8(a)(1) of the Act by threatening its em-ployees, by assigning an ,employee to more arduouswork, and by— discharging employees Fred Lee Millerand Donald James Richmond because the latter hadcomplained about safety conditions at the plant.The record contains the collective-bargaining agree-ment.betweeen the Respondent and Local Lodge No. 120,International Brotherhood of Boilermakers, Iron Ship-builders,Blacksmiths,' Forgers, andHelpers effectivefrom 15 March 1982 to 15 March 1985, which, inter alia,provides for employees' safety and a safety committee.The committee was authorized to -receive safety com-plaints , and to inspect plant equipment and to report tomanagement its findings or observations concerning em-ployee safety.Donald Richmond was a member of the Union andworked as a furnace room helper on the midnight shift.In that capacity, his duties included the cleaning or"raking" of furnaces, sweeping and cleaning the furnaceroom area, and jackhammering the interior, of the fur-nace. Since 1982 Richmond had made numerous com-plaints about safety in the plant, including the presenceof chlorine gas in the workplace, 'objects that were tooheavy to lift, a furnace- door that malfunctioned and was'unsafe without a safety bar, and smoke from a conveyorthat irritated his eyes. Between January 1982 to 1983,Richmond filed about 20 safety-related complaints eitherwith the safety committeeman of his Union or with hissupervisors, Charles Foster and Donald Blair. On 4 No-vember he filed a grievance' in which he protested thedisallowanceof pay when he left work for the treatmentof his exposure to smoke.The record supports a finding that Richmond's safetyconcerns and his safety-related complaints constitutecon-certedactivitywithin themeaning ofSection 7 of theAct.NLRB x City, Disposal Systems,465 U.S. 822 (1984).Although Richmond acted alonein makingthe safety-re-lated complaints, his invocation of a right provided bythe collective-bargaining agreement qualifies this conductto be concerted activity protected by Section 7 of theAct. Indeed, the Respondent has admitted for the sake ofthisdiscussion, "that the safety complaints made byDonaldJamesRichmond . . . constitute concerted activ-ity" (R.Br. 2).1One attachment to the letter(ref.B) will be disregarded because it isnot part of the record that was closed 23 July 1983 and the other attach-ment is already part of the record.,I282 NLRB No. 59 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next issue is whether the Employer unlawfullyinterferedwith this employee's Section 7 rights bythreatening its employees and assigning Richmond tomore arduous work because of his safety complaints. Inthis regard, the record shows that on a day in October1982Richmondwas, jackhammering inside furnacenumber 12. When he noticed chlorine gas, he complainedto Keith Christian,the safety committeeman,who imme-diately contactedDonald Blair, the first-shift superin-tendent. As both men walked towards the furnace to in-spect ' the complaint, Blair wanted to know who hadcomplained about the chlorine. Christian refused to dis-closeRichmond'sname,aswas customary under theunion policy.Blair thenturned towards Christian and ex-pressed his suspicionthat itwas Richmond,stating: "Itwas Richmond wasn't it?" Blair went into the furnacewith Richmond and told him that he did not considerthe situation that serious, but if the chlorine got worsesimply to get out of the furnace. Blair further said: "Ifyou don't quit yourcomplainingabout it, you could bejackhammering for a few more days."Richmond wassubsequently assigned to 2 more days in furnace 12.2On 16 January 1983 Richmond and several other em-ployees were assigned to stack ingots. They experienceddifficulties in removing the hot ingots from the convey-or.Richmond complained to Supervisor Charles Fosterthat the ingots were too hot to handle. Foster said thatthere were three men over there who should be able toget them out. Richmond replied: "Why don't you comeover there and show us because we cannot do it."Fostersaid:"If I have to show you how to do it we do not,need you over there." Richmond retorted: `That be finewith me, I'd rather be doing something else anyways."At that point Foster stated: "That could be arranged."In addition to these episodes, the record shows thatRichmond was involved in at least three safety-relatedcomplaints prior to this incident in January and after theevent in October involvingchlorine gas.In November,Richmond complained about smoke from a conveyer.Foreman Shaw attempted to alleviate the problem with afan.Nevertheless, Richmond got smoke in his eyes. Hewent to the hospital for medical help, but because he hadnot received permission from his supervisor,the Compa-ny refused to pay for the lost time. The matter becamethe subject of a grievance that the Company ultimatelydenied.Richmond also complained about the lack ofsafety because a furnace door lacked a safety bar. Fore-man Shaw responded by getting someone to assist in re-placing the safety bar., In December 1982 Richmondcomplained to his safety committeeman, that chunks ofmaterial were too heavy to lift. Foreman Shaw resolvedthe matter when he permitted Richmond to use a towmotor.There is no dispute that in each of these instances theCompany attempted to correct any unsafe conditionsbrought to its attention by Richmond's complaints.Moreover, Richmond did not impress me as an employee2Richmond's testimony in this regard was generally corroborated bythe testimony of Christian I have, therefore,credited their testimonyrather than Blair's denial of the specific comments attributed to him. Al-though Blair generally recalled the episode in his initial testimony, hissubsequent denials of those remarks appeared unconvincing.who was easily intimidated. To the contrary, Richmonddid not hesitate in speaking to his supervisors in amanner likely to provoke a supervisor's verbal retort.Miller testified that Richmond had a habit of agitatingforemen by talking back to them. An illustration of thiswas the verbal exchange with Supervisor Charles Fosterin January.Foster's final statement to Richmond suggest-ed that a change in his duties could be arranged if Rich-mond were unable or unwilling to stack the ingots.Under these circumstances,Foster's statement was notcoercive, nor can it be considered a veiled' threat of anyreprisals.Foster's remark appeared to be an appropriateresponse to Richmond's expressed reluctance to performthe assigned task. I would, therefore, dismiss this allega-tion of the complaint.The other episode about the chlorinegas wasdifferent.Blair's remark that further complaints by Richmondwould result in his assignment of more jackhammering,commonly considered the roughest job of a furnaceroom helper, could be regarded as an unlawful threat,particularly if it is followed up by a subsequent assign-ment to that work. Richmond was assigned to furnace 12for the next 2 consecutive days. The -record is extensivebut not entirely clear to what extent theassignment ofjackhammering for 3 consecutive days was consideredunusual.Richmond's testimony indicates that such an as-signment was unusual.Wendell Smith, another furnaceroom helper, testified that jackhammering for 3 consecu-tive days was not out of the ordinary. Christian testifiedthat jackhammering for more than 1 day was not unusu-al,but he qualified it by saying that suchan assignmentin the same furnace was unusual.Because the evidence shows that jackhammering isconsidered the roughestassignmentof a furnace roomhelper, and because I find that Richmond was assignedto that duty in the same furnace for 2 consecutive daysfollowing the remark made by Superintendent Blair, Iconclude that Blair's statement was not an idle remarkbut a threat based on Richmond's protected concertedactivity.Therefore I find that the Respondent violatedSection 8(a)(1) of the Act by unlawfully threatening itsemployee and assigning him to more arduous work as aresult of his safety complaint, a protected concerted ac-tivity.The final allegation of verbal interference occurredseveral weeks after the two employees Miller and Rich-mond had been discharged. Foreman Hannah comment-ed to the employees "that he hated to see them get rid ofFred Miller just so they could get Don Richmond ...[that] everybody knew that they were out to get DonRichmond?" EmployeeJamesEberle's testimony in thisregard was not denied by Foreman Hannah who elabo-rated in his testimony that he "also told them that Fred[Miller] shouldn't have been with Richmond, becauseRichmond was bad about going [sic] his job when youleft him."Hannah's testimony made it clear that his com-ment about Miller was not related to Richmond's safetycomplaints but to his reputation as a poor laborer or onewith whom other employees "didn't like to work with."The General Counsel's suggestion that Hannah's remarkconstituted a threat based on Richmond's reputation for WABASH ALLOYS393initiating frequent safety-related complaints is not sup-ported by the record. In view of Hannah's unrefuted andcredible testimony, I find that his comments related tothe episode on 19 January when both Richmond andMiller failed to promptly perform their assigned work.Accordingly, I conclude that this allegation of the com-plaint should be dismissed.The discharges of Fred Miller and DonaldRichmondRichmond and Miller were discharged effective 25January 1983. The Company's letter, dated `31 January1986, informed Miller (Richmond apparently received asimilar letter) that the reason for the discharge was hisviolation of rule 35 that refers to "insubordinate conductor refusal to follow supervisor'sorders."Similarly, let-ters sent by the Respondent to the Indiana EmploymentSecurity Division explained that the reasons for, the em-ployees' terminationswere their violations of rule 35.PlantManagerThomas R. Aviles who testified that hemade the final decision explained that his reasons werethe employees' insubordination, that they remained fortoo long in the lunchroom, and that they lied about theirversion of the crucial events on 19 January.The General Counsel contends that the Respondentdischarged Richmond and Miller because the former hadengaged in protected concerted activity when he filednumerous safety-related complaints with supervisors andthe safety committeeman. , It is the General Counsel'stheory that the events on 19 JI anuary were pretextual. Inthis regard, the General . Counsel points to Richmond'srecord of filingnumeroussafety complaints and the al-leged threats by Supervisors Blair and Foster, as well asHannah's remark, that, the Respondent was trying to getrid of Richmond. The General Counsel argues that theRespondent offered several or shifting reasons for thedischarges, exhibited its hostility about the safety,com-plaints, and precipitously discharged the employees with-out prior warning.The Respondentcontendsthat the Company has re-ceived hundreds of safety complaints from other employ-ees and has not shown any hostility in this regard, andthat its treatment of Richmond and Miller was consistentwith company policy that insubordinate conduct or re-fusal to work subjected employees to discharge.The issue is one of motivation. If the Board concludesthat an employee's protected activity was a motivatingfactor in its discharge decision, the Board can find suchdischarges to have violated the Act, unless the employercan show that the discharge would have occurred evenin the absenceof the employee's protected activity.Wright Line,251NLRB 1083, 1089 (1980). Here, therecord shows that there is little or no evidence of anypretextualmotive in discharging Richmond and Miller.Even ifitwere assumedthat the General Counsel hadbeen able to establish a prima facie case, the recordshows that these employees would have been dischargedeven in the, absence of Richmond's protected conduct.The episode that triggered the discharge occurred on19 January' after Miller and Richmond reported for workas usual at 11 p.m., the beginning of the first shift. Afterthe men had performed some initial cleaning in the fur-naoee room for about 15 to 20 minutes, but no more than30 minutes, they went to the breakroom to await theirworkassignments.Donald,Blair cameinto the break-room and instructed Richmond to clean furnace 15 andleft.Around 11:30 p.m., Supervisor Foster appeared andordered the men to sweep. Richmond replied that he hadbeen instructed to clean the furnace. Foster explainedthat thatassignmenthad' been changed and that bothmen were to sweep. Foster left and returned several min-utes later with two brooms, again telling them to sweep.Richmond said: "Well, if the company wants to pay usalmost $8.00 an hour, for sweeping them dirty floors,then we'll do it. and sweep." Foster then said: "Well,that's what the company's paying you to do is work, notto sit." Richmond replied: "Well, where do you want usto sweep at? The furnace room runs from No. 1 furnaceto No. 17 furnace." Foster told them: "You go out therein front of the foreman's office and start sweeping."Foster left. About 5 or 10 minutes later Miller and Rich-mond finally appeared with their brooms in the furnaceroom.At thatpoint,itwas several minutes after mid-night and Foster inquired, "[w]hat took you so long."An argument ensued between Richmond -and Fosterabout the time delay in performing the assigned work.According to the extensive testimony on this point,opinions differed concerning the times involved, particu-larly the time delay between the orders to work and theactual appearance of the two employees in the furnaceroom. 'Richmond's testimony indicated that, there was a15-or 20-minute interval between Blair's first order toclean the furnace and Foster's subsequent order tosweep. Richmond further indicated that several minuteselapsed while Miller finished his cigarette until they fi-nally appeared shortly after 12 midnight. By Richmond'sown estimate, the employees were idle in the' breakroomfor at least a half an hour and during that time Supervi-sor Foster appeared repeatedly urging them to work.Miller's testimony differed with Richmond's, estimate ofthe times. According to Miller, he was in the breakroomfrom 11:35 p.m. to sometime, after 12 midnight. RickGaines, the union steward, testified that he heard Fos-ter's instructions to the employees to sweep around 11:30or '11:35 p.m.. John Maggot, another furnace room em-ployee, testified that he first saw Richmond and Millersitting in the breakroom at 11:10 p.m. and that he subse-quently overheard Blair's instructions to the employeesto clean the furnace about 11:25 p.m. The sequence ofevents as recalled by Foster and Blair that the 'employeeswere idle in the breakroom for more than 30 minutes is,therefore, plausible and also that 30 minutes elapsed be-tween the time they were told to sweep and the timethey finally appeared ready for work. In any case, al-though the witnesses disagreed on the precise' time inter-vals,they generally agreed about the sequence ofevents.3Significantly,on 25 January the Respondent's plantmanager, Thomas Aviles, held a meeting in his office. Inaddition to the Charging Parties, also present were sever-3 It would be futile to attempta credibilityresolution in determiningthe specific times, because it appearsthatallwitnesses made an honestattempt to recall the incident. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDal union officials and Supervisors Blairand Foster. Thedecision to discharge was made by Aviles after the meet-ing, at which all parties related their version of the inci-dent.Aviles testified thathis decision to discharge theemployees was not solely based on their infraction ofrule 35, namely insubordination,but "for therefusal todo the work, for staying in the lunch room too long, andoverall, for continuing to lie allthe way throughon theirstory" (Tr. 129-130).Aviles, contrary,to the General Counsel's suggestion,impressed me as an honest witness who, although unso-phisticated at times,made a sincere effort in his testimo-ny to be responsive-to counsels'questions and who at-tempted to deal fairly in his 25 January meeting with theemployees.He gave all participants an opportunity to ex-plaintheir observations and the extent of their own par-ticipation in the incident.Richmond explained his con-duct and insisted that his actions were appropriate;Miller had little to add to Richmond'sversion of theevents on 19 January.Yet there was no disagreementthat the employees had remained in the breakroom fortoo long and had ignored their supervisor's repeated re-quests to report for work.The General Counsel's sugges-tion that "sweeping was not critical to the operation ofthe plant" misses the point.Sweeping may appear to beunimportant but it is up to management to decide wheth-er the employees work for their pay or sit idle. Aviles, inhis attempt to appraise the employees'conduct and toreconcile the reports of supervisors,union officials, andthe employees'own version of the incident,could plausi-bly conclude that the employees, notably Richmond, hadbeen insubordinate not only by failing to report for workpromptly but also subsequently by arguing with his fore-man about it. Aviles could easily believe that they malin-gered or sat idly in the breakroom for too long, and andhe could understandably have given more credence tohis supervisors' reports than those of the affected em-ployees and decide that they had lied about the times.The fact that the formalreason for the discharges wastheir infraction of rule 35 should not put into questiontheCompany's true motive under the circumstanceshere.There was no direct evidence that the Companyhad an alterior motive for the discharges. Insubordina-tion sufficed to discharge the employees under companypolicy. By anyone's standard, the employees should havebeen disciplined for their conduct on that day. The onlyissuewasthe degree of the discipline. Although dis-charge seemed severe in view of the seniority of the em-ployees,nevertheless,taking into consideration Rich-mond's self-righteous conduct, his disputewithSupervi-sors Foster and Blair, and his subsequentattempt to justi-fy his performance as appropriate or typical employeeconduct at the plant could give rise to; a perception bymanagement that the degree of insubordination justifiedthe Respondent's action.The,General Counsel suggests a pretextual motive be-cause the Respondent asserted more reasons than insub-ordination for the discharges, and Miller quarrels withthe Respondent's characterization of their conduct as in-subordination but concedes "lingering."Nonetheless, theepisode must be considered in its entirety.When an em-ployee fails to follow a supervisor's directions,remains inthe breakroom in spite of a foreman's directions to per-form a task, and when he finally appears reluctantly inthe furnace room - and when asked "what took you solong" challenges that remark to the point of 'a heated ar-gument with his supervisor,insubordination is, in myopinion, an appropriate description for such conduct.This may also explain Supervisor Hannah's remark afterthe employees were discharged that the Respondent hadwanted to get rid of Richmond,yetMiller was part ofthe incident.Moreover, the Union's position at that timeis also relevant. Although the Union filed a grievance onbehalf of the employees, it advised the employees toadmit guilt and to ask for their jobs back. Union Com-mitteeman Rich Gaines explained: "We felt that if we ar-bitrate it,we would have lost, because they were firedfor just cause,loitering or lingering in the lunch room,and we just didn't think we would, win it if we did arbi-trate it." (Tr. 689.)I disagree with the General Counsel's characterizationof the 25 January meeting as "a kangaroo court" and hisargumentthat theRespondent's asserted reasons werepretextuous.Although it may be assumed that Avileswas aware of Richmond's protected concerted activity,the ,record does not support a finding of the Respond-ent's hostility to safety-related complaints nor that thedischarge was sudden and based on shifting reasons. Tothe contrary, the record shows in great detail that theRespondent had received numerous safety complaints inthe past from various employees,and had attempted tocorrect the deficiencies.Other employees,'includingsafetycommitteemen,had repeatedly brought safetycomplaints to the attention of management,yet there isno evidencethat the Company retaliatedagainst them.Similarly, any suggestion that Richmond's grievance mayhave motivated the Respondent's decision is without anyevidentiary support. The record contains multiple em-ployee grievances and no evidence of any employer hos-tility.The sole incident of employer hostility was theCompany's violation of Section 8(a)(1) of the Act relat-ing to Richmond's assignment to more arduous work as aresult of his complaint about chlorine gas. However, thatincident occurred in October 1982, several months priorto the discharge, and involved one of the supervisorsrather than Aviles. Indeed, Richmond's own testimonyrelating to the Respondent's conduct in response to hisnumerous - safety complaints indicates the Company's co-operation by the Company in rectifying the complaintsrather thana demonstrationof hostility. It would be far-fetched, giventhe Company's record of past dealingswith other employees and their safety complaints and itsprior reaction to Richmond's complaints with one excep-tion that the employees were fired because of the Re-spondent's reaction to Richmond's protected conduct. Inany opinion,the recorddoes not show a prima facie caseof unlawful discharges motivated by Richmond's protect-ed concerted activities and, even if there were supportfor such a finding, the Respondent has shown that theemployees would have been discharged even in the ab-sence of an unlawful motive. WABASH ALLOYSCONCLUSIONS OF LAW1.Wabash Alloys, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union, Local Lodge No. 120,InternationalBrotherhood of Boilermakers, Iron Ship Builders, Black-smiths,Forgers and Helpers,- is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By threatening its employee Donald James Rich-mond with more arduous work and by assigning him to amore arduous, less desirable work task, because of hisprotected concerted activity, Respondent violated Sec-tion 8(a)(1) of the Act.4.All other allegations in the complaint have not beensubstantiated.On these findings of fact and conclusionsof law and on the entire record, I issue the followingrecommended4ORDERThe Respondent, Wabash Alloys, Inc, Wabash, Indi-ana, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Unlawfully threatening its employees with more ar-duous work or other reprisals or assigning them to morearduous and less desirable work tasks because they com-plain about safety conditions at the plant or engage inother protected concerted activity.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Wabash, Indiana plant copies of the at-tached notice marked "Appendix."5 Copies of the notice,on forms provided by the Regional Director for Region25, after being signed by the Respondent's authorizedshall be posted by the Respondent immediately upon re-ceipt and for 60 consecutive days in conspicuous placesincluding all places notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard all objections to them shall be deemed waived for all purposes.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."395ent to'ensure that the notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the amended com-plaint be dismissed insofar as it alleges violations of theAct other than those found in this Decision.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choosenot to engagein any of these protect-ed concerted activities.WE WILL NOT unlawfully threaten our employees withmore arduous work or other reprisals orassign them tomore arduousand lessdesirable work because they com-plain about safety conditions at the plantor engage inother protected concerted activity.WE WILL NOT inanylike orrelated mannerinterferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WABASH ALLOYS, INC.